DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “improved” in line 1.

Drawings
	The substitute drawings, filed October 31, 2018, have been approved and entered.

Claim Objections
Claims 1, 6, and 8 are objected to because of the following informalities: 
In lines 2 and 7 of claim 1, after “comprising”, it is suggested that the “;” (i.e., semi-colon) be changed to a --:-- (i.e., colon). This objection is applicable to lines 2 and 5 of claim 8.
In line 3 of claim 6, it appears that “which” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble “a piece of modular furniture” (in line 1 of claims 1-7 and 8-19) blurs the metes and bounds of the claim and one cannot properly ascertain exactly what is being claimed. In particular, the claims are directed to a first and a second panel which would not reasonably convey, to a person of ordinary skill in the art, a “piece of modular furniture”. In view of the fact that the invention is intended to be directed towards a piece of furniture, it is strongly suggested that the claims be amended to more clearly define how a piece of furniture is assembled together from the panels, as opposed to just claiming a first and second panel which could actually define a broader claim, and change the scope thereof.
The limitation “open” in line 10 of claim 1, renders the claim indefinite, since the structural orientation and/or relationship between the insertion section and the second panel is unclear. This rejection is applicable to claim 6 (see line 6) and claim 8, line 8 and claim 17 (see line 4).
In claim 1, in lines 17-18, the limitation “a step is formed…. the locking slot” blurs the metes and bounds of the claim, since this limitation appears to repeat structure set forth in lines 8-9 of the claim, and thus one cannot properly ascertain whether these limitations are referring to the same element.
1, the limitation “relieving elastic bending of the second panel” renders the claim indefinite since the “second” panel has not been set forth being “elastic” or “bent”, or “bending” thereof, etc. This rejection is applicable to claim 8.

Allowable Subject Matter
Claims 1-7 and 8-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to show, suggest or provide rationale for a piece of furniture comprised of the first and second panels, as called for in the claimed combination of claims 1 and 8, and specifically claiming the insertion section of the locking slot being “offset laterally relative to the retention slot” (see line 14 of claim 1 and line 10 of claim 8) and the locking section of the locking slot “offset relative to the insertion section of the locking slot” (see line 16 of claim 1) or the locking slot having an insertion section and “locking section disposed out of alignment with the insertion section” (see line 7 of claim 8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jennifer E. Novosad/Primary Examiner, Art Unit 3631               


April 12, 2021